 



EXHIBIT 10.2
AGREEMENT AND GENERAL RELEASE
          This AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made as of
August 30, 2006 and entered into by and among PSB BANCORP, INC., a Pennsylvania
corporation (“PSB”), FIRST PENN BANK, a Pennsylvania-chartered bank and a
wholly-owned subsidiary of PSB (“First Penn” and, together with PSB,
“Employer”), and VINCENT J. FUMO (“Executive”).
          WHEREAS, PSB desires to enter into that certain Agreement and Plan of
Merger (the “Merger Agreement”) dated as of August 30, 2006 with Conestoga
Bancorp, Inc., a Pennsylvania corporation (“Conestoga”), Conestoga Bank, a
Pennsylvania bank and a wholly-owned subsidiary of Conestoga, and FP Acquisition
Corp., a Pennsylvania corporation and a wholly-owned subsidiary of Conestoga
(“Merger Sub”), pursuant to which Merger Sub will merge with and into PSB with
PSB being the surviving corporation (the “Merger”);
          WHEREAS, Executive and Employer are parties to that certain Agreement
dated as of April 1, 2003 and Executive and PSB are parties to that certain
Supplemental Executive Retirement Plan Agreement dated as of July 1, 2004, as
amended, (collectively, the “Existing Employment Arrangements”);
          WHEREAS, Conestoga requires, as an essential condition and inducement
to its execution and delivery to PSB of the Merger Agreement, that Executive
execute and deliver to PSB and First Penn this Agreement; and
          WHEREAS, Executive and Employer expressly acknowledge that Conestoga,
Merger Sub and their respective subsidiaries and affiliates are intended
third-party beneficiaries of this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, Employer and Executive agree as follows:
          1. Resignation. Executive hereby resigns from his position as a member
of the Board of Directors of PSB and from all positions that he holds or has
ever held with Employer or any of its subsidiaries or with any other entity with
respect to which Employer has requested Executive to perform services, in each
case, effective as of the Effective Time (as defined in the Merger Agreement).
Upon the effectiveness of such resignation, Employer’s employment of Executive
shall conclude permanently and irrevocably.
          2. Amendment and Restatement of Agreements Subject to Code
Section 409A. As of the Effective Time or, if earlier, the latest date permitted
for amendment of plans to conform to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Existing Employment
Arrangements are hereby amended and restated in their entirety and all terms
thereof are superseded by the terms set forth herein effective as of January 1,
2005. In accordance with the preceding sentence and pursuant to Proposed
Treasury Regulation § 1.409A-3(h)(2)(viii)(B), this Agreement amends the
Existing Employment

 



--------------------------------------------------------------------------------



 



Arrangements to permit termination of the arrangements and acceleration of the
time and form of payment within 30 days preceding or the 12 months following a
change of control (as defined in Proposed Treasury Regulations §
1.409A-2(g)(4)(i)).
          3. Termination of Agreements and Plans. As of the Effective Time,
except for this Agreement or as otherwise expressly provided in this Agreement:
(a) all agreements between Executive, on the one hand, and Employer or one of
its subsidiaries or affiliates, on the other hand, shall be terminated and of no
further force or effect, and Employer and its subsidiaries and affiliates shall
have no continuing obligation to make any payment or to provide any benefit to
Executive under any such agreement; and (b) Executive’s right to participate or
receive any payments or other benefits under any employee benefit plan or
program maintained by Employer or one of its subsidiaries or affiliates shall
immediately cease or be cancelled, and Employer and its subsidiaries and
affiliates shall have no continuing obligation to make any payment or to provide
any benefit to Executive under any such plan or program. Notwithstanding the
foregoing, Executive shall remain obligated to repay any amounts borrowed from
Employer or its subsidiaries and otherwise comply with all of his obligations
arising under any note, mortgage or other agreement relating to the same, and
PSB shall remain obligated to honor the terms of any option to purchase PSB
common shares previously awarded to Executive and any restricted PSB common
shares previously awarded to Executive. Furthermore, nothing in this Section 3
or elsewhere in this Agreement shall be construed to preclude Executive from
receiving any benefit to which he is entitled under an “employee pension benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) that is qualified under Code Section 401(a).
Executive acknowledges that, to the extent the plan sponsor intended to amend
any such “employee pension benefit plans” to freeze benefit accruals and
eligibility thereunder, such plans have been properly amended, and subsequently
administered (to the extent necessary to effect any such amendment), in
compliance with applicable law and such amendments have remained in effect at
all times thereafter. As part of Executive’s release of claims in Section 14 of
this Agreement, Executive releases and agrees not to bring any claims against
either the Released Parties (as defined therein) or any fiduciary with respect
to such plans alleging that any such plan was not so amended (and/or
subsequently administered) in compliance with applicable law or that such
amendments failed to remain in effect at any time thereafter. Nothing in this
Section 3 or elsewhere in this Agreement shall be construed to limit Executive’s
rights under ERISA Section 602 and Code Section 4980B(f).
          4. Non-Competition; Non-Solicitation.
          (a) From the date of this Agreement until the third anniversary of the
Effective Time, Executive will not directly for himself or any third party,
become engaged in any business or activity which is directly in competition with
any services or financial products sold by, or any business or activity engaged
in by, Employer, Conestoga or their Subsidiaries (as defined in the Merger
Agreement), including, without limitation, the taking and accepting of deposits,
the making of loans and/or the extension of credit and brokering loans and/or
leases, within a 35 mile radius of 1835 Market Street, Philadelphia,
Pennsylvania. This provision shall not restrict Executive from owning or
investing in publicly traded securities of financial institutions, so long as
his aggregate holdings in any financial institution do not exceed ten percent
(10%) of the outstanding capital stock of such institution. Notwithstanding the
foregoing, following the second anniversary of the Effective Time, Executive
may: (i) provide consulting

2



--------------------------------------------------------------------------------



 



services (subject to the other prohibitions of this Section 4) as an independent
contractor to a federally or state chartered bank, savings bank, savings and
loan association, trust company and/or credit union (each a “Competitive
Entity”), provided that such services do not exceed 30 hours during any one
calendar month; and (ii) in addition to the permission granted in the previous
sentence, make passive investments in a Competitive Entity. After the first
anniversary of the Effective Time, Executive may request a waiver from Conestoga
of the applicability of this Section 4(a) to certain limited activities in which
Executive wishes to engage that would not reasonably be expected to be
detrimental to the interests of Conestoga and its subsidiaries, and Conestoga
shall not unreasonably withhold any such requested waiver.
          (b) From the date of this Agreement until the third anniversary of the
Effective Time, Executive will not solicit any person who is, or within the five
years preceding the date of this Agreement was, a customer of Employer or its
subsidiaries, or solicit potential customers who are or were identified through
leads developed during the course of employment with Employer or any of its
subsidiaries, or otherwise divert or attempt to divert any existing business of
Employer or any of its subsidiaries within any area of 75 miles of 1835 Market
Street, Philadelphia, Pennsylvania.
          (c) From the date of this Agreement until the third anniversary of the
Effective Time, Executive will not, directly for himself or any third party:
(i) solicit, induce, recruit or cause another person in the employment of
Employer, Conestoga or their subsidiaries to terminate his or her employment for
the purposes of joining, associating or becoming employed with any business or
activity which is in competition with any services or financial products sold,
or any business or activity engaged in, by Employer, Conestoga or their
subsidiaries; or (ii) hire any person employed by Employer, Conestoga or their
subsidiaries as of the date of this Agreement or as of the Effective Time,
except for any such person that Conestoga acknowledges was terminated by
Conestoga or one of its subsidiaries following the Effective Time.
Notwithstanding the foregoing, Executive shall be entitled to hire Anthony
DiSandro.
          (d) Nothing contained in this Section 4 or elsewhere in this Agreement
shall be deemed to limit the ability of Executive to discharge his duties as a
member of the Pennsylvania Senate. Furthermore, nothing contained in this
Section 4 or elsewhere in this Agreement shall be deemed to prohibit Executive’s
service on the board of directors of the Pennsylvania Higher Education
Assistance Administration (“PHEAA”) or limit Executive’s activities on behalf of
PHEAA.
          5. Cooperation. From the date of this Agreement and at all times
thereafter, Executive shall cooperate fully with Employer and its counsel as
Employer reasonably requests with respect to any matter (including any
litigation, arbitration, investigation or governmental proceeding) relating to
matters with which Executive was involved during the term of his employment with
Employer, including full disclosure of all relevant information and truthfully
testifying in connection with any such proceeding or investigation. Executive
shall render such cooperation in a timely manner and at such times and places as
may be mutually agreeable to the parties. Notwithstanding the foregoing,
Executive shall have no cooperation obligation under this Section 5 in respect
of any litigation, arbitration, investigation or governmental proceeding

3



--------------------------------------------------------------------------------



 




in which Executive is, or is reasonably likely to be, a named party who is
adverse to Employer, Conestoga or their subsidiaries in such litigation,
arbitration, investigation or governmental proceeding. Executive shall promptly
notify Employer if he is contacted for an interview or if he receives a subpoena
in any matter relating in any way to matters with which he was involved during
his employment with Employer, except as may be prohibited by law or regulation.
          6. Payments and Benefits. Upon the occurrence of the Effective Time
and the consummation of the Merger, Employer shall make the payments specified
to Executive on Exhibit A hereto by wire transfer of immediately available funds
to an account designated by Executive in writing. Executive acknowledges that,
except as specifically and expressly set forth in this Agreement and on
Exhibit A hereto, Employer does not have and will not have any obligation to
provide Executive at any time in the future with any payments, benefits or
considerations. Notwithstanding the foregoing, nothing contained herein shall be
deemed a waiver by Executive of any rights Executive may have to indemnification
and other benefits under Section 7.7 of the Merger Agreement.
          7. Retention. Executive shall continue to serve as the Chairman of the
Board of PSB and of First Penn until the Effective Time and shall faithfully and
diligently fulfill the duties and responsibilities of such positions. If
Executive continues to be employed by Employer from the date hereof until the
Effective Time, he shall receive the retention bonus specified in paragraph 2 of
Exhibit A hereto. If Executive’s employment with Employer is terminated for any
reason prior to the Effective Time other than as a result of Executive’s death
or Disability (as defined in Section 409A of the Code): (a) Executive shall not
be entitled to receive the retention bonus specified on Exhibit A hereto;
(b) Executive shall continue to be bound by this Agreement and each of his
obligations hereunder, including, without limitation, his obligations under
Section 4 hereof; (c) upon the Effective Time, Executive shall receive the
payments contemplated by paragraphs 4 and 5 of Exhibit A hereto; and
(d) Executive shall be entitled to receive the payments and benefits (but only
to the extent such benefits are not subject to Section 409A of the Code) in the
amounts, at the times and in the forms specified in the Existing Employment
Arrangements (notwithstanding the applicability of Section 2 hereof) upon the
occurrence of the termination of Executive’s employment for the reason
Executive’s employment is in fact terminated, provided that the payments and
fair value of the benefits to which Executive would be entitled in such event
shall not exceed the amount set forth in paragraph 3 of Exhibit A hereto, and
provided further that, to the extent required to avoid any excise tax that may
be payable under Section 409A of the Code, any such payments shall not be made
or commence to be made until six months following the date of Executive’s
termination if such date is later than the date set forth in the Existing
Employment Agreements. If Executive becomes Disabled or if Executive dies prior
to the Effective Time: (a) Executive or his estate shall not be entitled to
receive any of the payments specified on Exhibit A hereto other than the amount
set forth in paragraph 5 of Exhibit A hereto, which would be payable upon the
Effective Time; (b) Executive or his estate shall continue to be bound by this
Agreement and each of the Executive’s obligations hereunder; and (c) if
Executive becomes Disabled, Executive shall receive or commence to receive
within 30 days of such Disability the payments benefits (but only to the extent
such benefits are not subject to Section 409A of the Code) in the amounts, at
the times and in the forms specified in the Existing Employment Arrangements
(notwithstanding the applicability of Section 2 hereof) to be paid upon
termination of Executive’s employment by reason of disability or incapacity; or
(d) if Executive dies, Executive

4



--------------------------------------------------------------------------------



 




shall receive the payments and benefits (but only to the extent such benefits
are not subject to Section 409A of the Code) in the amounts, at the times and in
the forms specified in the Existing Employment Arrangements (notwithstanding the
applicability of Section 2 hereof) to be paid upon the occurrence of Executive’s
death; provided that in the cases of clauses (c) and (d), the payments and fair
value of the benefits to which Executive or his estate would be entitled in any
such event shall not exceed the amount set forth in paragraph 3 of Exhibit A
hereto.
          8. Wages and Benefits. Executive acknowledges that Exhibit A hereto
completely and accurately describes all wages, including without limitation any
and all salary, overtime, commissions and bonuses, and benefits to which he will
be entitled for any period prior to the Effective Time.
          9. Good and Valuable Consideration. Executive acknowledges that the
payments identified on Exhibit A hereto as being in respect of Executive’s
releases, waivers and other covenants contained in the Agreement are in addition
to anything of value Executive is entitled to receive from Employer and are good
and valuable consideration for this Agreement.
          10. Taxes. Employer shall issue one or more Forms W-2 concerning
wages, including, without limitation, any and all salary, overtime, commissions,
bonuses, severance, and taxable benefits paid or provided between the date
hereof and the Effective Time, including payments contemplated in paragraphs 1,
2 and 3 of Exhibit A. Employer shall issue Executive an IRS Form 1099 concerning
the payments contemplated in paragraphs 4 and 5 of Exhibit A, which shall be
subject to all required withholding for purposes of federal, state and local
taxes. Executive shall be solely responsible for the payment of, and shall
defend, indemnify and hold harmless Employer with respect to, all taxes,
interest and penalties owed by Executive or required to be withheld by Employer
on the payments made to Executive hereunder, including, without limitation, any
taxes, interest or penalties arising under Sections 4999 or 409A of the Code.
All wages and taxable benefits paid or provided by Employer to Executive between
the date hereof and the Effective Time, including the payments and benefits
contemplated in paragraphs 1, 2 and 3 of Exhibit A will be paid or provided in
accordance with Employer’s regular practices, including being subject to
applicable tax withholding.
          11. Confidential Information. Executive acknowledges that during the
term of his employment he had, and, until the Effective Time, will continue to
have, access to trade secrets and other proprietary, confidential information of
Employer, its affiliates, subsidiaries and customers, including information
about developments, business plans, costs, profits, markets, sales, products,
services, strategies, marketing and other information not available to the
public or in the public domain (hereinafter referred to as “Confidential
Information”). In recognition of the foregoing, except as may be required by
law, Executive shall keep secret all Confidential Information and will not at
any time, directly or indirectly, disclose or use, or permit to be disclosed or
used, any Confidential Information. The term “Confidential Information” shall
not include any information which can be demonstrated by Executive to be
generally known in the industry or to the public other than through breach of
Executive’ obligations to Employer.
          12. Employer’s Property. Immediately following the Effective Time,
Executive shall deliver to Employer any and all property of Employer in his
possession, custody,

5



--------------------------------------------------------------------------------



 




or control, including without limitation all cars, credit cards, keys, unused
tickets for airline or other travel, equipment, files, records, notes,
documents, memoranda, computer diskettes, computer programs, catalogs, customer
lists and any other data or information in any form whatever. Executive shall at
the same time submit in writing to Employer his computer and voice mail
passwords.
          13. Non-Disparagement. Neither Employer nor Executive shall
communicate or publish, directly or indirectly, any material disparaging
comments or information about the other parties hereto or, in the case of
Executive, Conestoga or any of Employer’s or Conestoga’s current or former
officers, directors, managers, supervisors, employees or representatives to any
person, corporation, partnership or other entity, including without limitation,
any current or former employee or customer of Employer, Conestoga or any of
their subsidiaries.
          14. General Release. In exchange for the mutual promises herein and
intending to be legally bound, Executive hereby irrevocably and unconditionally
releases and forever discharges Employer and any and all of its parents,
subsidiaries, affiliates, related entities, joint venturers and each of its and
their predecessors, successors, insurers, owners, stockholders, directors,
officers, employees, attorneys and other agents (“Released Parties”) of and from
any and all rights, obligations, promises, agreements, debts, losses,
controversies, claims, causes of action, liabilities, damages and expenses,
including without limitation attorneys’ fees and costs, of any nature
whatsoever, whether known or unknown, asserted or unasserted, which he ever had,
now has, or hereafter may have against the Released Parties, or any of them,
that arose at any time before or upon his signing of this Agreement, including
without limitation the right to take discovery with respect to any matter,
transaction or occurrence existing or happening at any time before or upon his
signing of this Agreement and any and all claims arising under any oral or
written Employer program, policy or practice, contract, agreement or
understanding (except for this Agreement and as otherwise expressly contemplated
by this Agreement), any common-law principle of any jurisdiction, any federal,
state or local statute or ordinance, with all amendments thereto, including
without limitation the National Labor Relations Act of 1947, the Civil Rights
Acts of 1866, 1871, 1964 and 1991, the Equal Pay Act, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Bankruptcy Code, the
Fair Credit Reporting Act, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act of 1974, the Americans With
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Health
Insurance Portability and Accountability Act of 1996, the Pennsylvania Human
Relations Act, the Philadelphia Fair Practices Ordinance, and any other
employee-protective law of any jurisdiction that may apply.
          15. No Right to Relief. Executive shall have no right to obtain or
receive any money damages, injunctive or other relief through any lawsuit,
complaint, action or proceeding commenced or maintained in any court, agency or
other forum by him or by any person or entity on his behalf with respect to any
matter that is covered by Section 14 of this Agreement.
          16. Tender Back and Indemnification. Should Executive materially
breach any one or more of his obligations contained in this Agreement (other
than Section 4 hereof) or file a lawsuit challenging the validity of the release
of, or file a lawsuit based upon, any claim

6



--------------------------------------------------------------------------------



 




covered by Section 14: (a) Executive shall immediately reimburse Employer any
and all money it paid to Executive or on his behalf pursuant to this Agreement,
except for the payments set forth in paragraphs 1, 2 and 4 of Exhibit A hereto,
(b) any and all remaining obligations Employer may have under this Agreement to
make payments or provide benefits shall immediately be fully satisfied and
forever discharged, and (c) Executive shall reimburse Employer for any and all
attorneys’ fees and other costs it incurs in such action or otherwise in
enforcing this provision. Notwithstanding the preceding sentence, should
Executive file a lawsuit that includes one or more asserted federal age
discrimination in employment claims, he shall not be obligated to reimburse
Employer for that portion of the payments attributable to the release of such
claims. For the purposes of this Agreement, five percent of the payments set
forth in paragraph 5 of Exhibit A are attributable to the release of federal age
discrimination in employment claims. Should Executive breach his obligations
contained in Section 4 of this Agreement, Executive shall be required to repay
as damages to Employer an amount equal to the amount paid to Executive or on his
behalf as set forth in paragraph 4 of Exhibit A hereto, multiplied by the lesser
of one or a fraction, the numerator of which shall be 1,461 minus the number of
elapsed days from the date of this Agreement to the date of breach and the
denominator of which shall be 1,096.
          17. Good Faith Settlement. This Agreement constitutes the good faith
compromise and settlement of all claims and potential claims Executive has
against any one or more of the Released Parties and is not and shall not be
construed as an admission of any wrongful or unlawful act against Executive or
that the conclusion of Executive’s employment as of the Effective Time will be
in any way wrongful or unlawful.
          18. No Future Employment. Executive shall not seek future employment
with Employer or any subsidiary or affiliated entity, each of which shall be
absolutely privileged to reject any such application and to rescind or conclude
any employment offered or entered into contrary to this provision.
          19. No Workplace Illness or Injury. Executive certifies that as of the
date of this Agreement Executive is not aware of any fact or circumstance that
would lead him to believe that he is experiencing or incurring any illness or
injury in the course or scope of his employment with Employer that could give
rise to any liability to Employer.
          20. Effect on Existing Agreements. Between the date of this Agreement
and the Effective Time, this Agreement shall be deemed to amend and/or
supplement the rights and obligations of the parties under the Existing
Employment Arrangements to the extent contemplated herein. In addition,
Executive acknowledges and agrees that neither the execution of the Merger
Agreement by PSB nor any other act or occurrence related to the transactions
contemplated by the Merger Agreement prior to the Effective Time shall
constitute a “Change of Control” under Executive’s Supplemental Executive
Retirement Plan notwithstanding the express terms thereof. In the event of any
conflict between the terms of this Agreement and the terms of the Existing
Employment Arrangements, this Agreement shall control. If the Effective Time
does not occur on or prior to April 30, 2007, this Agreement shall expire and be
of no further effect or consequence, and the terms of the Existing Employment
Arrangements shall be reinstated, provided that the amendments made to comply
with Section 409A of the Code shall remain in effect.

7



--------------------------------------------------------------------------------



 



          21. Knowing and Voluntary Agreement. Executive acknowledges that he
received a draft of this Agreement on August 21, 2006; that Employer advised him
in writing, by this Section, to consult with an attorney before signing this
Agreement; that Employer provided him with no less than 21 days within which to
consider this Agreement before signing it; that he has the right to revoke his
waiver of any claims under each of the statutes identified in Section 14 hereof
within seven days of the execution of this Agreement by providing written notice
to that effect to PSB and Conestoga in accordance with the provisions of
Section 10.3 of the Merger Agreement; that Executive carefully read and fully
understands all of the provisions and effects of this Agreement; that Executive
is entering into this Agreement voluntarily and free of coercion and duress; and
that neither Employer, Conestoga nor any of their agents or attorneys made any
representations or promises concerning the terms or effects of this Agreement.
          22. Governing Law. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the Commonwealth of
Pennsylvania, without reference to the principles of conflicts of law otherwise
applicable therein.
          23. Construction. Each party to this Agreement had full opportunity to
negotiate all terms and language of this Agreement and this Agreement and all of
its terms shall be construed as if drawn by both parties and not against either
as the drafter.
          24. Entire Agreement. This Agreement sets forth the entire agreement
between the parties and fully supersedes any and all written or oral contracts,
agreements or understandings between the parties pertaining to the subject
matter hereof except as expressly contemplated hereby.
          25. Injunctive Relief. Executive acknowledges that the covenants set
forth in Section 4 (each a “Non-Competition Covenant” and collectively the
“Non-Competition Covenants”) are appropriate and reasonable when considered in
light of the nature and extent of the transactions contemplated by this
Agreement and the Merger Agreement. Executive further acknowledges that the
Non-Competition Covenants are of the essence of this Agreement and the Merger
Agreement; that each such Non-Competition Covenant is reasonable and necessary
to protect and preserve the interests and properties of Employer, Conestoga and
their subsidiaries and affiliates; that irreparable loss and damage will be
suffered by Employer, Conestoga and their subsidiaries and affiliates should
Executive breach any such Non-Competition Covenant; that Employer and Conestoga
will not have any adequate remedy at law if Executive violates the terms of the
Non-Competition Covenants or fails to perform any of his obligations thereunder;
that, in addition to other remedies available to them, Employer and Conestoga
shall be entitled to both temporary and permanent injunctions to prevent a
breach or contemplated breach by Executive of any Non-Competition Covenant; and
that Executive hereby waives any requirements for the posting of a bond or any
other security by Employer or Conestoga in connection therewith.
          26. Severability. If any of the provisions of, or covenants contained
in, this Agreement are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the validity or enforceability of the
remaining provisions and covenants in such jurisdiction or any provision or
covenant of this Agreement in any other jurisdiction. If any of the provisions
of or covenants contained in this Agreement are held to be unenforceable in any

8



--------------------------------------------------------------------------------



 




jurisdiction because of the duration and/or scope (whether geographic or
otherwise) thereof, such provision shall be deemed to be reduced to the maximum
duration and/or scope permitted in such jurisdiction; provided, however, that
such reduction shall not affect the enforceability of this Agreement in any
other jurisdiction.
          27. Amendment; Waiver. This Agreement shall not be amended or modified
except by written instrument executed by or on behalf of Executive, Employer and
Conestoga. Employer shall not waive the performance by or compliance with any
provision of this Agreement by Executive without the express written consent of
Conestoga. No failure or delay on the part of any party hereto in the exercise
of any right hereunder shall impair such right or be construed to be a waiver
of, or acquiescence in, any breach of any representation, warranty or covenant
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
          28. Effect of Release contemplated by the Merger Agreement. The rights
and obligations of Executive under this Agreement shall not be modified, waived
or released in any respect by the terms of the release to be delivered at the
Effective Time by Conestoga to the directors and officers of PSB pursuant to
Section 8.3(c) of the Merger Agreement.
          29. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefits of the parties hereto and the respective
successors and assigns of PSB and First Penn. Executive may not assign, delegate
or otherwise transfer any of his rights or obligations under this Agreement.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE DOES SO VOLUNTARILY
AFTER CAREFULLY READING AND FULLY UNDERSTANDING EACH PROVISION AND ALL OF THE
EFFECTS OF THIS AGREEMENT, WHICH INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS
AND RESTRICTS FUTURE LEGAL ACTION AGAINST PSB BANCORP, INC., FIRST PENN BANK AND
OTHER RELEASED PARTIES.
          IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties have executed this Agreement and General Release.

              PSB BANCORP, INC.
 
       
 
  By:              
Vincent J. Fumo                            Date
      Name:                                     Date
 
      Title:
 
            FIRST PENN BANK
 
       
 
  By:              
 
      Name:                                    Date
 
      Title:

[Signature page to Agreement and General Release]

10



--------------------------------------------------------------------------------



 



Exhibit A

1.   Payments and benefits to which Executive is entitled between the date
hereof and the Effective Time as contemplated by Section 8:

  •   Executive shall receive a base salary at the annual rate of $270,000,
payable in accordance with Employer’s regular payroll practices.     •   If the
Effective Time has not occurred on or before December 31, 2006, Executive shall
receive a bonus of $187,000 on December 31, 2006.     •   Executive shall
continue to participate in the following plans and continue to receive the
following benefits, each in a manner consistent with the past practices of
Employer:

  •   Employee Stock Ownership Plan     •   Group Short Term Disability
Insurance     •   Group Long Term Disability Insurance     •   Group Accidental
Death & Dismemberment Insurance     •   Group Life Insurance     •   Defined
Benefit Pension Plan     •   Car Allowance     •   Incidental Benefits provided
pursuant to the current employment agreement

2.   If the Effective Time occurs on or before December 31, 2006, the retention
bonus contemplated by Section 7 shall equal the product of $187,000 multiplied
by a fraction the numerator of which is the number of days that have elapsed
between January 1, 2006 and the Effective Time and the denominator of which is
365.       If the Effective Time occurs after December 31, 2006, the retention
bonus contemplated by Section 7 shall equal the product of $187,000 multiplied
by a fraction the numerator of which is the number of days that have elapsed
between January 1, 2007 and the Effective Time and the denominator of which is
365.       The amounts contemplated by this paragraph 2 shall be made at the
Effective Time.   3.   Payment to be made at the Effective Time:      
$4,730,000   4.   Additional payment to be made at the Effective Time as
consideration for the non-competition and other covenants contained in
Section 4:       $1,500,000   5.   Additional payment to be made at the
Effective Time as consideration for the releases, waivers and other covenants
contained in Sections 14, 15 and 16:       $100,000

11